No. 95-4241


Reginald Smith,                         *
                                        *
      Appellant,                        *
                                        * Appeal from the United States
          v.       *                    District Court for the Eastern
                                        * District of Arkansas.
Roger Endell, Director, Arkansas        *
Department of Correction,               *        [UNPUBLISHED]
                                        *
         Appellee. *




                        Submitted:    June 14, 1996

                        Filed:    June 26, 1996


Before MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges, and JACKSON,*
     District Judge.


PER CURIAM.

     In this habeas case brought under 28 U.S.C. § 2254(a), petitioner
asserted six grounds in an effort to invalidate his state court conviction
for first-degree murder.    The magistrate judge1 concluded that five of
those claims were defaulted and that the defaults were not excused and that
the sixth claim was not reviewable under the rule of Stone v. Powell, 428
U.S. 465 (1976).




     *
      The HONORABLE CAROL E. JACKSON, United States District
     Judge for the Eastern District of Missouri, sitting by
     designation.
     1
     The Honorable Jerry Cavaneau, United States Magistrate Judge
for the Eastern District of Arkansas.
The   district court2 adopted the findings and recommendations of the
magistrate judge and dismissed the petition.


      We have read the record carefully and discern no legal error or
clearly erroneous factual finding.   We affirm the judgment of the district
court on the basis of the well-reasoned opinion of the magistrate judge.


      A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
     The Honorable G. Thomas Eisele, United States District Judge
for the Eastern District of Arkansas.


                                     -2-
                                      2